Exhibit 10.2

 
Execution Version

 
SECURITY AGREEMENT
 
This Security Agreement (the “Security Agreement”) dated as of December 4, 2018
by and between CURE BASED DEVELOPMENT, LLC, a Nevada limited liability company
(the “Company”), and LEVEL BRANDS, INC., a North Carolina corporation (the
“Holder”). This Note is being entered into in accordance with the terms and
conditions of that certain Agreement and Plan of Merger dated December 3, 2018
by and among the Holder, AcqCo, LLC, a North Carolina limited liability company
and a wholly owned subsidiary of the Holder, cbdMD LLC, a North Carolina limited
liability company and wholly owned subsidiary of the Holder, and the Company
(the “Merger Agreement”).
 
BACKGROUND
 
The Company is issuing the Holder a Senior Secured Promissory Note in the
aggregate principal amount of $2,000,000 (the “Note”). In order to induce Holder
to lend the funds represented by the Note to the Company, the Company has agreed
to pledge and grant a security interest in the collateral described herein to
the Holder on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:
 
1. Definitions. All capitalized terms used herein which are not defined shall
have the meanings given to them in the Note.
 
2. Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of all indebtedness obligations and liabilities of the
Company to Holder under the Note (the “Indebtedness”), the Company hereby
transfers, pledges, assigns, hypothecates, transfers and grants to the Holder a
security interest in the personal property described on Schedule A annexed
hereto (collectively, the “Collateral”).
 
3. Representations and Warranties of the Company. The Company represents and
warrants to the Holder (which representations and warranties shall be deemed to
continue to be made until all of the Indebtedness has been paid in full in cash)
that:
 
(a) The execution, delivery and performance by the Company of this Security
Agreement and the pledge of the Collateral hereunder do not and will not result
in any violation of any agreement, indenture, instrument, license, judgment,
decree, order, law, statute, ordinance or other governmental rule or regulation
applicable to the Company;
 
(b) This Security Agreement constitutes the legal, valid, and binding obligation
of the Company enforceable against the Company in accordance with its terms;
 
(c) No consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for the execution,
delivery and performance of this Security Agreement or, the exercise by the
Holder of any rights with respect to the Collateral or for the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;
 
(d) There are no pending or, to the best of the Company’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
(e) The Company has the requisite power and authority to enter into this
Security Agreement and to pledge and assign the Collateral to Holder in
accordance with the terms of this Security Agreement;
 
 
1

Execution Version
 
(f) The Company owns each item of the Collateral set forth on Schedule A and,
except for the pledge and security interest granted to Holder hereunder, the
Collateral is free and clear of any other security interest, pledge, claim,
lien, charge, hypothecation, assignment, offset or encumbrance whatsoever,
except as otherwise set forth on Schedule A (collectively, “Liens”); and
 
(g) The pledge and assignment of the Collateral and the grant of a security
interest under this Security Agreement vests in the Holder all rights of the
Company in the Collateral as contemplated by this Security Agreement.
 
4. Affirmative Covenants. Until such time as all of the Indebtedness has been
paid in full in cash, the Company shall:
 
(a) Defend the Collateral against the claims and demands of all other parties
and keep the Collateral free from all Liens and except for the Liens granted to
Holder under this Security Agreement or in the ordinary course of business;
 
(b) In the event the Company comes into possession of any portion of the
Collateral in violation of the terms of this Security Agreement, hold the same
in trust for Holder and deliver to Holder such Collateral in the form received
no later than two (2) business days following the Company’s receipt thereof;
 
(c) In the event any portion of the Collateral is held by a third party, take
all action that Holder may request so as to maintain the validity,
enforceability, perfection and priority of Holder’s security interest in the
Collateral;
 
(d) Within two (2) business days of receipt thereof by the Company, deliver to
Holder all notices and statements relating to the Collateral received by the
Company or any third party holding the Collateral;
 
(e) Notify Holder promptly of (a) any adverse event relating to the Collateral
or any adverse change in the value of the Collateral and (b) the Company’s
intention to commence a voluntary case under any state or federal bankruptcy
laws (as now or hereafter in effect);
 
(f) At the written request of Holder at any time and from time to time, at the
Company’s sole expense, promptly take such action and execute and deliver such
control agreements (and cause any financial institution and/or brokerage company
at which any of the Collateral is maintained to enter into one or more control
agreements in favor of and on terms satisfactory to Holder) and further
instruments and documents as Holder may reasonably request in order to more
fully perfect, evidence or effectuate the pledge and assignment hereunder and
the security interest granted hereby and to enable Holder to exercise and
enforce its rights and remedies hereunder. Holder is hereby authorized to file
one or more financing or continuation statements under the Uniform Commercial
Code of North Carolina (as in effect from time to time, the “UCC”) relating to
the Collateral, naming Holder as “secured party”;
 
(g) Furnish to Holder such other information relating to the Collateral as
Holder may from time to time reasonably request;
 
(h)           
Conduct its business in the ordinary course of business consistent with past
practice in all material respects and in compliance in all material respects
with all applicable Laws (as that term is defined in the Merger Agreement), use
commercially reasonable efforts to preserve intact its business organization and
goodwill, keep available the services of its present managers, officers,
employees and independent contractors, and preserve the goodwill and business
relationships with customers, suppliers, licensors, licensees and others having
business relationships with it; or
 
 
2

Execution Version
 
(i)           Except as required by applicable law, the Company shall not sell,
pledge, assign, dispose of, transfer, lease, securitize, or encumber any
businesses, properties or assets of the Company outside of the ordinary course
of business consistent with past practices without the prior written consent of
the Holder (which consent shall not be unreasonably withheld, conditioned or
delayed) and which consent shall not be required in the event that the
withholding of the Holder’s consent would cause a Material Adverse Effect (as
that term is defined in the Merger Agreement).
 
5. Events of Default.
 
The term “Event of Default” wherever used herein shall mean the occurrence of
any one or more of the following events:
 
(a) An “Event of Default” under the Note shall have occurred and shall not have
been cured during any applicable cure or grace period;
 
(b) The Company’s failure to comply with or perform any of its undertakings or
obligations under this Security Agreement or the Note which failure has not been
cured by the Company within ten (10) days of written notice; or
 
(c) Any representation, warranty, statement or covenant made or furnished to
Holder by or on behalf of the Company in connection with this Security Agreement
or the Note proves to have been false in any material respect when made or
furnished or is breached, violated or not complied with and which failure has
not been cured by the Company within ten (10) days of written notice.
 
6. Remedies.
 
Upon the occurrence of an Event of Default, the Holder may:
 
(a) Demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose, realize upon the Collateral (or any part thereof) and/or otherwise
deal with the Collateral in any and all respects as the holder thereof, in each
case as Holder may determine in its sole discretion;
 
(b) Transfer the Collateral into its names or into the names of its nominee or
nominees;
 
(c) Subject to the requirements of applicable law, sell, assign and deliver the
whole or, from time to time any part of the Collateral, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for such price or prices and on such terms
as Holder in its sole discretion may determine.
 
In addition to the foregoing, Holder shall have all of the rights and remedies
of a secured party under applicable law and the UCC.
 
7. Proceeds of Collateral Agreement. The proceeds of any disposition of the
Collateral under this Security Agreement shall be applied as follows:
 
(a) First, to the payment of all costs, expenses and charges of Holder and to
the reimbursement of Holder for the prior payment of such costs, expenses and
charges incurred in connection with the care and safekeeping of the Collateral
(including, without limitation, the expenses of any sale or any other
disposition of any of the Collateral), the expenses of any taking, attorneys’
fees and expenses, court costs, any other fees or expenses incurred or
expenditures or advances made by Holder in the protection, enforcement or
exercise of its rights, powers or remedies hereunder, with interest on any such
reimbursement at the rate prescribed in the Note from the date of payment;
 
 
3

Execution Version
 
(b) Second, to the payment of the Note, in whole or in part, in such order as
Holder may elect, whether or not such Note is then due;
 
(c) Third, to such persons, firms corporations or other entities as required by
applicable law including, without limitation the UCC; and
 
(d) Fourth, to the extent of any surplus to the Company or as a court of
competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Note, the
Company shall be liable for the deficiency together with interest thereon at the
rate prescribed in the Note plus the costs and fees of any attorneys employed by
Holder to collect such deficiency.
 
8. No Waiver. Any and all of Holder’s rights with respect to the Liens granted
under this Security Agreement shall continue unimpaired, and the Company shall
be and remain obligated in accordance with the terms hereof, notwithstanding (a)
the bankruptcy, insolvency or reorganization of the Company, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by Holder in reference to the Note. The Company hereby
waives all notice of any such delay, extension, release, substitution, renewal,
compromise or other indulgence, and hereby consents to be bound hereby as fully
and effectively as if the Company had expressly agreed thereto in advance. No
delay or extension of time by Holder in exercising any power of sale, option or
other right or remedy hereunder, and no failure by Holder to give notice or make
demand, shall constitute a waiver thereof, or limit, impair or prejudice
Holder’s right to take any action against the Company or to exercise any other
power of sale, option or any other right or remedy.
 
9. Captions. All captions in this Security Agreement are included herein for
convenience of reference only and shall not constitute part of this Security
Agreement for any other purpose.
 
10. Miscellaneous.
 
(a) This Security Agreement constitutes the entire and final agreement among the
parties with respect to the subject matter hereof and may not be changed,
terminated or otherwise varied except by a writing duly executed by the parties
hereto.
 
(b) No waiver of any term or condition of this Security Agreement, whether by
delay, omission or otherwise, shall be effective unless in writing and signed by
the party sought to be charged, and then such waiver shall be effective only in
the specific instance and for the purpose for which given.
 
(c) In the event that any provision of this Security Agreement or the
application thereof to the Company or any circumstance in any jurisdiction
governing this Security Agreement shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation, or rule of law, such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute, regulation or
rule of law, and the remainder of this Security Agreement and the application of
any such invalid or unenforceable provision to parties, jurisdictions, or
circumstances other than to whom or to which it is held invalid or unenforceable
shall not be affected thereby, nor shall same affect the validity or
enforceability of any other provision of this Security Agreement.
 
 
4

Execution Version
 
(d) This Security Agreement shall be binding upon the Company, and the Company’s
successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.
 
(e) Any notice or other communication required or permitted pursuant to this
Security Agreement shall be given in accordance with the notice provisions of
the Note.
 
(f) This Security Agreement shall be governed by and construed and enforced in
all respects in accordance with the laws of the State of North Carolina.
 
(g) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS SECURITY
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
(h) THE PARTIES HERETO EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF EACH
COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NORTH CAROLINA FOR ALL
PURPOSES IN CONNECTION WITH THIS SECURITY AGREEMENT. ANY JUDICIAL PROCEEDING BY
THE PARTIES AGAINST ANY OTHER PARTY INVOLVING, DIRECTLY OR INDIRECTLY ANY MATTER
OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS SECURITY
AGREEMENT SHALL BE BROUGHT IN A STATE OR FEDERAL COURT LOCATED IN CHARLOTEE,
NORTH CAORLINA. THE PARTIES HERETO WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON
LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.
 
(i) This Security Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.
 
(j) This Security Agreement shall be governed by and construed under the law of
the State of North Carolina (the "Jurisdiction") without regard to the
Jurisdiction's conflict of laws principles, except to the extent that the UCC
requires the application of the law of a different Jurisdiction.
 
 
5

Execution Version
 
IN WITNESS WHEREOF, the parties have duly executed this Security Agreement as of
the day and year first written above.
 
 
 CURE BASED DEVELOPMENT, LLC
 
 
By:/s/ R. Scott Coffman
R. Scott Coffman, Manager
HOLDER
 
LEVEL BRANDS, INC.
 
By: /s/ Mark S. Elliott
Mark S. Elliott, Chief Financial Officer
and Chief Operating Officer
 

 
 
 
 
 
 
 
 
 
 
 
SECURITY AGREEMENT DATED DECEMBER 4, 2018
 
 
6

 
 
SCHEDULE A
 
Description of Collateral
 
 
All assets, copyrights, trademarks, intellectual property, and any patents
pending.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
